— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered February 4, 1986, convicting him of robbery in the first degree (two counts), and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
The hearing court properly denied suppression of the showup identification made by the complainant Joseph Mackey at the scene of the crime. This showup occurred in close time and proximity to the event, while the complainant’s memory was fresh, and under the circumstances in which it transpired, it was not unduly suggestive (People v Ellis, 126 AD2d 663; People v Bmja, 70 AD2d 17, affd 50 NY2d 366; People v Lewis, 123 AD2d 716, lv denied 69 NY2d 830). Moreover, we note that the People established by clear and convincing evidence that there was an independent source for Mackey’s in-court identification (Manson v Brathwaite, 432 US 98; People v Adams, 53 NY2d 241). The complainant was able to observe the defendant throughout the five-minute robbery under good lighting conditions, and was able to convey a detailed and accurate description to the police officer immediately following the incident (see, People v Gantt, 136 AD2d *505651, lv denied 71 NY2d 896). Bracken, J. P., Rubin, Sullivan and Balletta, JJ., concur.